Title: To James Madison from Mathew Carey, 16 May 1821
From: Carey, Mathew
To: Madison, James


                
                    Sir
                    Philada. May 16. 1821.
                
                By this day’s mail, I take the liberty of sending you a set of papers, intended to prove the pernicious effects of our present policy on the best

interests of the agriculturists generally. Hoping it may meet with your approbation, I remain, respectfully, Your obt. hble. Servt.
                
                    Mathew Carey
                
            